Title: John Quincy Adams to Thomas Welsh, 24 January 1798
From: Adams, John Quincy
To: Welsh, Thomas


        
          My dear Sir.
          Berlin 24. January 1798.
        
        I received some time ago, though not until after my arrival at this place your favour of 15. July last enclosing a statement of my affairs with which you have the goodness to charge yourself, and an account, coming down to the same month of July.— For all the trouble you have taken relative to my little concerns, I feel much obligated to you.— I am happy that you concluded to abandon for sale my share of the theatre; I shall be glad to get rid of it, at as little loss as possible.— With respect to the canal shares, although the expences and assessments become heavy, by continual disbursements with a distant prospect of any returns, yet as I hope the undertaking will eventually succeed, and as it is meant to be productive of public benefit, I do not regret the monies which are thus applied.— I hope however that in future there will be less of that absorption which swallows up all the produce of my little property in America, from year to year, and that upon my return I shall find some sort of income that may contribute to provide me a subsistence; an object infinitely more important since I have become a married man, than it ever was before.
        I am desirous of acquiring in the town of Boston, a real property, which may render a profitable rent, and which also may serve me for an habitation when I shall return home.— If therefore you can purchase me an house upon such terms that while I remain absent I may depend upon its renting in such a manner as at least to give the legal interest of the money, and that when I come home I may take it if I find it expedient for my own use, I shall be obliged to you to purchase it for me.— To pay for it, you can draw bills upon Messrs: William & John Willink, merchants at Amsterdam, payable on my account, at 30 or 60 days sight, to an amount not exceeding twelve thousand five hundred current florins of Holland, which as you will be careful to take a favourable moment for the course of exchange, I suppose will give you something more than five thousand Dollars. As it is not equitable however that you should have this constant trouble for me without compensation, I would propose to you to make a charge of two per Cent for drawing the bills and transacting the business, and the same charge for the receipt and payment of any other sums that may in future pass through your hands on my account.— I need not recommend to you, if you should

make the purchase the most special caution with regard to the security of the title, as I well know your accuracy in that particular; nor to avoid the purchase of a wooden building which would be perpetually exposed to the dangers of fire.
        My brother Charles has no doubt since the date of your letter made another remittance to you on my account, and my mother will pay you also 25 Guineas for me, according to a request in my last Letter to her.— If you should make for me the purchase above indicated you will in future receive annually sums on my behalf to the amount of from 800 to 1000 dollars, and I wish you in proportion as you receive them to place whatever you may have no occasion for, to provide the necessary disbursements, in the most advantageous public funds.
        It is possible that an opportunity may occur to you of making a beneficial purchase for me, but which would not answer as an house for my own residence. In that case I wish you still to make it, as my principal object is to possess a profitable and productive freehold within the town of Boston.— When you draw upon the Messrs: Willink, you will be so good as to give me immediate notice of it, and it would be best to send it by duplicates.— Any letter forwarded under cover to Mr: King in England, or to Messrs: Willink at Amsterdam, or to the American Consul at Hamburg, will reach me in due time.
        I will not give you any further trouble to forward Russell’s Centinel, which in my present situation I could not easily receive even if it should constantly and expeditiously arrive in Europe.— You will if you please drop my subscription to that paper.
        I say nothing of political affairs, and with my kindest regards to Mrs: Welsh, and your family, and also to that of Mr: Smith, I remain, Dear Sir, your faithful & obedt: hble: Servt:
        
          John Q. Adams.
        
      